Continuation of 3 and 7: Applicant has proposed amending claim 1 to include the limitations that the claim is directed to a tire and rim assembly comprising a rim including hooks, a tire structure combined with a rim, wherein when the air tube is inflated, a ratio D/C between a length C from an upper end of the air tube to a boundary corresponding to the traverse diameter and a length D from the boundary to a lower end of the air tube is 3.3 or less. Such limitations were not previously required by the claims and would therefore necessitate further search and/or consideration.

Continuation of 12: Applicant’s arguments are directed to the proposed amended claims, rather than the currently pending claims, and are therefore not persuasive.


/PHILIP N SCHWARTZ/Examiner, Art Unit 1749                                                                                                                                                                                                        September 10, 2021

/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749